ON MOTION TO CORRECT JUDGMENT.
The appellants have filed a motion to correct the judgment rendered herein by this court on a former day. The error, if such there is, which they desire corrected, is in the calculation and statement in the court below of the amount due by the appellants as general county taxes. This error, if such it is, was made in the court below; and, if the appellants desired to complain thereof, they should have separately and particularly set it forth in their assignment of errors. Rule 6 of this court, 101 Miss., page 904. This they failed to do. The only paragraph in the assignment of errors that could in any way be said to have referred to the alleged error complained of is in this language: "The court erred in rendering and entering each and every part of the decree against the defendants and the surety on their bond." Such an assignment of error is insufficient for any purpose. It is too late now to here challenge the decree of the court below for an error not complained of when the case was under consideration by this court on its merits. By not having included it in their assignment of errors it was waived in so far as any complaint thereat is here concerned. Whether the error complained of, if such it is, can be corrected in the court below under section 755, Code 1930, is not before us, and we express no opinion thereon.
Overruled. *Page 690